x




         1                                                                               FILED

       Z I
       3                                                                            SFP - ~ 2019
      4                                                                                          DEPUTY

      5

      6                           UNITED STATES DISTRICT COURT
      7                          CE1~iTRAL DISTRICT OF CALIFORNIA
      8
             U1~IITED STATES OF AMERICA,
      9
     10                                 Plaintiff,        CASE NO. Ste';~~ _
                                                                             ~t ~ _ ~~2~~
     11                          v.
     12                                                    ORDER OF DETENTION
     13
               ~ V L~~•s T~~a JR. .
     14                                 Defendant.
     15
    16                                                     I.
    17           A.() On motion ofthe Government in a case allegedly involving:
    18                1.() a crime ofviolence.
    19               2.() an offense with maximum sentence oflife imprisonment or death.
    20               3.() a narcotics or controlled substance offense with maximum sentence
    21                       often or more yeaxs.
    22 ~'            4.()    any felony -where the defendant has been convicted oftwo or more
    23                       prior offenses described above.
    24              5.() any felony that is not otherwise a crime of violence that
                                                                                   involves                 a
    25                       minor victim, or possession or use ofa firearm or destructive device
    26                       or any other dangerous weapon, or a failure to register under
                                                                                           18
    27                       U.S.0 § 2250.
    28          B.
                 (~ 4n motion by the Government /()on Court's ov~tiz
                                                                     motion,                       in a case
                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))
          ~ CR-94(06/07)
                                                                                                    Page I of4
     1 ~                    allegedly involving:
     2           (~ O the further allegation by the Government of:
  3                  1. {      a serious risk that the defendant will flee.
  4                  2.() a serious risk that the defendant will:
  5                     a.()obstruct or attempt to obstructjustice.
  6                     b.()threaten, injure, or intimidate a prospective witness or juror or
  7                          attempt to do so.
  8           C. The Government()is/( is not entitled to a rebuttable presumption that no
  9                  condition or combination ofconditions will reasonably assure the defendant's
 10                  appearance as required and the safety ofany person or tie community.
 11
 12                                                        II.
13            A.
               (~ The Court finds that no condition or combination of conditions
                                                                                 will
14               reasonably assure:
15                   1.(~ the appearance ofthe defendant as required.
16                    (~        d/or
17               2:(          the safety of any person or the community.
18           B.() The Court finds that the defendant has not rebutt
                                                                        ed by sufficient
19 '.             evidence to the contrary the presumption provided by statute.
20 ,I
21                                                        III.
22           The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged,
                                                                                     including whether the
24               offense is a crime ofviolence,a Federal crime ofterror
                                                                        ism,or            involves a minor
25               victim or a controlled substance, firearm, explosive, or destru
                                                                                          ctive device;
26          B. the weight ofevidence against the defendant;
27          C. the history and characteristics ofthe defendant; and
28          D. the nature and seriousness ofthe danger to any perso
                                                                                  n or to the community.

                                   ORDER OF DETENTION AF1'ER HEARING(18 U.S.C.§3142(i))
         CR94(06/0
                                                                                                   Page 2 of4
        1                                             j~7.
     2          The Court also has considered all the evidence adduced at
                                                                          the hearing and the
     3          arguments and/or statements of counsel, and
                                                                     the Pretrial Services
     4          Report/recommendation.
     5
     6                                                 V.
     7         The Court bass the foregoing findings) on the foll
                                                                            owing:
     s         A.(~Asto flight risk: ~p~._~/)
                                                                                       ~ ,~
     9                                   w            v~~.~~~ ~ p~
   io                                                            e
                                                                                              ,.
   ii ,
   12
  13
  14~
  15 I
  16!         B
              (. ~to danger: ~~-~ -dam- ~
                                         a~z~ o~
  17 I~
 18 ~
 19 ~
20 ~
21
22
23 ~I
24 ~I I
                                                    VI.
25           A.() The Court finds that a seri
                                              ous risk exists that the defendant will:
26               1. Oobstruct or attempt to obstruct
                                                        justice.
27              2.()attempt to/( )threaten, injure
                                                     or intimidate a witness orjuror.
28

                       •       ORDER OF DETENTION AFfLR HEARING
                                                               (18   U.S.C.$3142(3))
        CR-94(06/07)
                                                                                                   Page 3 of4
     1         B. The Court bases the foregoing findings)on the following:
     2
     3

     ~ i
     5
  6
  7
  8
  9`                                                        VII.
 10
 I1            A.IT IS THEREFORE ORDERED that the defendant be detained prior
                                                                                                    to trial.
 12           B. IT IS FURTHER ORDERED that the defendant be committe
                                                                      d                       to the custody
 13 I                 ofthe Attorney General for confinement in a corrections facil
                                                                                    ity         separate, to
 14                   the extent practicable,from persons awaiting or serving sent
                                                                                            ences or being
 15                   held in custody pending appeal.
 16           C.IT IS FURTHER ORDERED that the defendant be affor
                                                                  ded                       reasonable
 17               opportunity for private consultation with counsel.
 is           D.IT IS FURTHER ORDERED that, on order of a
                                                          Cour                      t ofthe United States
 19               or on request of any attorney for the Government,the
                                                                                     person in charge ofthe
20                corrections facility in which the defendant is confined
                                                                                      deliver the defendant
21                to a United States marshal for the purpose ofan
                                                                              appearance in connection
22                with a court proceeding.
23
24
25
26 I DATED:               t~                                    _~
                                                                         ''~
27 i                                                     S S         W
                                                         UIUITED STATES MAGISTRATE JUDGE
28

                                    ORDER OF DETENTION AFPER HEARING(18 U.S.C. §3142(,y)
         CR-94(06/0
                                                                                                     Page 4 of4
